Citation Nr: 0719133	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for glaucoma as 
secondary to service-connected diabetes mellitus.

2.  Entitlement to a service connection for a skin disorder 
to include on the basis of exposure to an herbicide agent.

3.  Entitlement to an increased evaluation for diabetes 
mellitus with retinopathy and erectile dysfunction, currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel 


INTRODUCTION

The veteran had active military service from January 1967 to 
June 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Action Ribbon 
and the Navy Achievement Medal with Combat "V" device.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), which denied the veteran entitlement to service 
connection for glaucoma as secondary to the veteran's 
service-connected diabetes mellitus, and dermatitis as a 
result of exposure to herbicide agents, as well as an 
increased evaluation for the veteran's diabetes mellitus. 

In September 2004, the RO granted entitlement to separate 10 
percent evaluations for the veteran's peripheral neuropathy 
of his right and left lower extremities, effective July 25, 
2002.  To date, the veteran has not disagreed with either the 
evaluations or the effective date of the awards, and thus no 
issue relating to his peripheral neuropathy is before the 
Board.

The veteran's claims seeking a higher rating for diabetes 
mellitus and to service connection for skin disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The medical evidence shows that the veteran's glaucoma was 
not present in service or until many years thereafter, and it 
is not shown to be related to service or to an incident of 
service origin, including his service-connected diabetes 
mellitus.  


CONCLUSION OF LAW

Glaucoma incurred in or aggravated by service, nor are they 
proximately due to or the result of the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006); 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (effective October 
10, 2006) (to be codified at 38 C.F.R. § 3.310(b).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2003 that discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2004 statement of the case.

Moreover, given the veteran's statements and arguments, the 
Board finds that a reasonable person could be expected to 
understand from the notices what was needed to substantiate 
his claim and thus the essential fairness of the adjudication 
was not frustrated.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  As such, even assuming a notice 
error, the Board finds the error was harmless.  See Medrano 
v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, adequate notice was not provided to the 
veteran regarding the fourth and fifth elements identified in 
Dingess.  Because the preponderance of the evidence is 
against his claim, however, the Board finds that he has not 
been prejudiced since any issue relating to an evaluation of 
the degree of disability or appropriate effective date is 
moot.

In reaching this conclusion, the Board acknowledges that, to 
date, VA has not notified the veteran of the recent amendment 
to 38 C.F.R. § 3.310 that provides for the award of secondary 
service connection based on aggravation of a nonservice-
connected disability by a service-connected disability.  See 
71 Fed. Reg. 52744 (Sept. 7, 2006).  Because the amendment 
merely codifies the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), he is not prejudiced.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA afforded the veteran an examination and 
obtained an opinion as to the etiology of his glaucoma, to 
include whether it was related to his service-connected 
diabetes mellitus.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In statements on file, the veteran argues that that he has 
glaucoma related to his service-connected diabetes mellitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's glaucoma and his military service, to 
include his service-connected diabetes mellitus.  The record 
before the Board contains a report of a VA medical 
examination that addresses this question.  That examiner 
noted that the veteran reported that he was diagnosed with 
glaucoma approximately two-and-a-half years ago.  He further 
noted that the veteran had a history of diabetes for 
approximately seven years and is currently insulin dependent.  
On physical examination intraocular pressures were 25 mmHg in 
the right eye and 23 mmHg in the left eye.  There was no 
evidence of clinically significant macular edema or 
neovascularization of the optic nerve or retina.  Following 
examination of the veteran, it was the examiner's opinion in 
light of the absence of any evidence of any 
neovascularization or retinal edema, that it was less likely 
than not that the veteran's glaucoma is related to his 
diabetes.

The competent medical evidence in this case shows that the 
veteran's glaucoma is not related to service, to include his 
service-connected diabetes mellitus.  In essence, a definite 
casual connection between the veteran's service-connected 
diabetes mellitus and his glaucoma has been ruled out and 
there is no evidence otherwise linking it to service, and 
indeed, the veteran does not contend otherwise.  Thus, 
because the only competent medical evidence addressing the 
issue is against the claim, service connection must be 
denied.


ORDER

Service connection for glaucoma is denied.


REMAND

The veteran has not been afforded a VA examination for many 
years.  As such, his claim for a higher rating for diabetes 
mellitus must be remanded.

As to his skin disability claim, the Board finds that given 
the veteran's contentions and his combat service in Vietnam, 
he must be afforded a VA examination to determine whether he 
has a skin disability that is related to service.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, and severity of his diabetes 
mellitus.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should state whether the veteran must 
adhere to a restricted diet and whether 
he must regulate his activities due to 
his diabetes mellitus.  He or she 
should also state whether the 
disability is manifested by episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations 
per year or twice a month visits to a 
diabetic care provider.  The rationale 
for any opinion expressed should be 
provided in a legible report.

2.	The AMC should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any skin 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should diagnose 
any skin disability found to be present 
and comment as to whether it is at 
least as likely as not that the 
condition is related to or had its 
onset during his period of active duty, 
to include his combat service while 
serving in Vietnam.  The rationale for 
any opinion expressed should be 
provided in a legible report.

3.	Thereafter, the RO should adjudicate 
the veteran's claims.  In reconsidering 
the veteran's skin disability claim, 
the RO must consider the applicability 
of 38 U.S.C.A. § 1154(b) (West 2002) 
and 38 C.F.R. § 3.304(d).  If the 
benefits sought on appeal are not 
granted in full, the RO should issue 
the veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


